

	

		II

		Calendar No. 316

		109th CONGRESS

		1st Session

		S. 1860

		[Report No. 109–198]

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Frist, Mr.

			 Alexander, Mrs. Feinstein,

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			December 8, 2005

			Reported under authority of the order of the Senate of

			 November 18, 2005, by Mr. Domenici, with an

			 amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the Energy Policy Act of 2005 to improve energy

		  production and reduce energy demand through improved use of reclaimed waters,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Energy-Water Efficiency Technology

			 Research, Development, and Transfer Program Act of

			 2005.

		2.Energy-water

			 efficiency and supply technology research, development, and transfer

			 programThe Energy Policy Act

			 of 2005 (Public Law 109–58; 119 Stat. 594) is amended by inserting after

			 section 111 the following:

			

				112.Energy-water

				efficiency and supply technology research, development, and transfer

				program

					(a)DefinitionsIn

				this section:

						(1)Advisory

				panelThe term Advisory Panel means the Energy-Water

				Efficiency and Supply Technology Advisory Panel established under subsection

				(f).

						(2)Energy-water

				efficiency and supply technologyThe term energy-water

				efficiency and supply technology means—

							(A)technologies

				for—

								(i)reducing the

				amount of energy required to provide adequate water supplies;

								(ii)reducing water

				consumption in the production or generation of energy;

								(iii)the reclamation

				of previously unusable water;

								(iv)water

				reuse;

								(v)agricultural,

				industrial, and municipal efficiency and conservation; and

								(vi)water monitoring

				and systems analysis; and

								(B)any other

				technologies identified by the Secretary as necessary to carry out the

				program.

							(3)Lead

				laboratoryThe term lead laboratory means each of

				the program lead laboratories designated under subsection (d)(1).

						(4)ProgramThe

				term program means the energy-water efficiency and supply

				technology research, development, and transfer program established under

				subsection (b).

						(b)EstablishmentIn

				accordance with this section, the Secretary shall establish a National

				Laboratories energy-water efficiency and supply technology research,

				development, and transfer program that provides for the conduct of research on,

				and the development, demonstration, transfer, and commercialization of,

				economically viable and cost-effective energy-water efficiency and supply

				technologies to—

						(1)promote the

				sustainable use of water for energy production activities, including—

							(A)developing less

				water-intensive electric generation sources; and

							(B)developing and

				implementing systems analyses to balance energy and water demands;

							(2)facilitate the

				widespread commercialization of newly developed energy-water efficiency and

				supply technologies for use in real-world applications, including the conduct

				of an assessment of economic factors relating to the introduction and adoption

				of energy-water efficiency and supply technologies in practical

				applications;

						(3)facilitate

				collaboration among Federal agencies to provide for the integration of research

				on, and disclosure of information relating to, energy-water efficiency and

				supply technologies;

						(4)reclaim and

				improve access to previously unusable and nontraditional water resources;

				and

						(5)increase the

				amount of water available for human use.

						(c)Other

				agreementsThe Secretary may enter into any grant, contract,

				cooperative agreement, interagency agreement, or other transaction, as the

				Secretary determines to be necessary to carry out this section.

					(d)Program lead

				laboratories

						(1)In

				generalThe program shall be carried out by Sandia National

				Laboratory, New Mexico, Oak Ridge National Laboratory, Tennessee, and Lawrence

				Livermore National Laboratory, California.

						(2)Selection of

				university partnersEach of the lead laboratories, in

				consultation with the Advisory Panel, shall select at least 1 university

				partner to assist in carrying out the program.

						(e)Water supply

				technology assessment

						(1)Assessment

				dutiesIn consultation with the Secretary of Agriculture, the

				Administrator of the Environmental Protection Agency, the Secretary of Defense,

				the Administrator of the National Aeronautics and Space Administration, the

				Director of the National Science Foundation, the Secretary of the Interior, and

				other appropriate Federal agencies, the Secretary, acting through the lead

				laboratories, shall—

							(A)assess

				energy-water efficiency and supply technology research being performed;

							(B)assess the annual

				amount of Federal funding levels and authorizations for energy-water efficiency

				and supply technology research;

							(C)assess the scope

				of the energy-water efficiency and supply technology research performed by

				other agencies;

							(D)assess whether and

				to what extent Federal energy-water efficiency and supply technology research

				is duplicative;

							(E)identify

				energy-water efficiency and supply technology research and development

				priorities; and

							(F)develop a

				technology roadmap to identify critical energy-water efficiency and supply

				technology research, development, demonstration and commercialization

				activities to guide program activities.

							(2)ReportNot

				later than 2 years after the date of enactment of this section, the Secretary,

				acting through the lead laboratories, shall submit to the Committee on Energy

				and Natural Resources of the Senate, the Committee on Resources of the House of

				Representatives, and the Committee on Energy and Commerce of the House of

				Representatives a detailed report on the assessment conducted under paragraph

				(1).

						(f)Advisory

				panel

						(1)In

				generalThe Secretary shall establish an advisory panel, to be

				known as the Energy-Water Efficiency and Supply Technology Advisory

				Panel, to advise the Secretary on the activities carried out under this

				section.

						(2)MembershipMembers

				of the Advisory Panel shall—

							(A)have expertise

				in—

								(i)energy-water

				efficiency and supply technology; or

								(ii)legal or

				regulatory issues associated with adopting energy-water efficiency and supply

				technologies in real-world applications; and

								(B)be representative

				of institutions of higher education, industry, State and local governments,

				international energy-water efficiency and supply technology institutions,

				Federal agencies, and nongovernmental organizations.

							(3)DutiesThe

				Advisory Panel shall—

							(A)periodically

				assess the performance of energy-water efficiency and supply technology

				research being carried out under this section;

							(B)advise the

				Secretary on research priorities to be carried out under this section;

							(C)make

				recommendations to the Secretary for awarding research grants and demonstration

				project grants; and

							(D)identify legal,

				policy, or regulatory barriers to implementing energy-water efficiency and

				supply technologies in real-world applications.

							(g)Program

				grants

						(1)In

				generalThe Secretary shall provide competitive grants to

				entities with expertise in the conduct of energy-water efficiency and supply

				technology research, development, and demonstration projects.

						(2)RequirementsThe

				grants under paragraph (1) shall be provided—

							(A)in consultation

				with the Advisory Panel;

							(B)in coordination

				with the research, development, demonstration, and commercialization activities

				conducted by the lead laboratories; and

							(C)consistent with

				the technology roadmap developed under subsection (e)(1)(F).

							(3)LimitationOf

				amounts made available for grants under subsection (j)(2)(C), not more than 25

				percent shall be provided to National Laboratories and Federal agencies.

						(4)CriteriaThe

				Secretary shall establish criteria for the submission and review of grant

				applications and the provision of grants under paragraph (1).

						(h)Program

				review

						(1)In

				generalThe Secretary shall enter into an arrangement with the

				National Academy of Sciences to conduct periodic peer reviews of the

				program.

						(2)RequirementsIn

				conducting a review under paragraph (1), the National Academy of Sciences

				shall—

							(A)review the

				technology roadmap, technical milestones, and plans for technology transfer

				developed under the program; and

							(B)assess the

				progress of the program in achieving the technical milestones and plans for

				technology transfer.

							(i)Report to

				congressNot later than 3 years after the date of enactment of

				this section and each year thereafter, the Secretary shall submit to the

				Committee on Energy and Natural Resources of the Senate, the Committee on

				Resources of the House of Representatives, and the Committee on Energy and

				Commerce of the House of Representatives a report that describes the activities

				carried out under this section, including the activities carried out under

				subsection (f)(3)(D).

					(j)Authorization of

				appropriations

						(1)In

				generalThere are authorized to be appropriated to the Secretary

				to carry out this section, including the completion of the roadmap under

				subsection (e)(1)(F)—

							(A)$5,000,000 for

				fiscal year 2006; and

							(B)such sums as are

				necessary for each fiscal year thereafter.

							(2)AllocationOf

				amounts made available under paragraph (1) for fiscal year 2007 and each fiscal

				year thereafter—

							(A)at least 30

				percent shall be distributed equally between the lead laboratories for the

				conduct of activities under the program;

							(B)at least 10

				percent shall be provided to the lead laboratories to carry out subsection

				(b)(2);

							(C)at least 40

				percent shall be made available for program grants under subsection (g)(1);

				and

							(D)not more than 15

				percent shall be used to pay the administrative costs of carrying out the

				program, including costs to support the activities of the Advisory

				Panel.

							.

		

	

		1.Short titleThis Act may be cited as the

			 Water Supply Technology Program Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)Advisory

			 panelThe term Advisory Panel means the Water Supply

			 Technology Advisory Panel established under section 3(d).

			(2)ProgramThe

			 term program means the water supply technology research,

			 development, demonstration, and commercial application program established

			 under section 3(a).

			(3)SecretaryThe

			 term Secretary means the Secretary of Energy.

			(4)Water

			 agencyThe term water agency means any State,

			 instrumentality of a State, municipality, political subdivision, authority,

			 utility, district, association, or other entity that provides water for public

			 use.

			(5)Water supply

			 technologyThe term water supply technology

			 means—

				(A)technologies for—

					(i)desalination and

			 associated concentrate disposal;

					(ii)water reuse and

			 recycling;

					(iii)removing contaminants

			 from water, including impaired water produced as a result of energy production

			 activities;

					(iv)reducing the amount of

			 energy required to provide adequate water supplies;

					(v)water use efficiency and

			 conservation; and

					(vi)water monitoring and

			 systems analysis; and

					(B)any other technologies

			 identified by the Secretary as appropriate to carry out the program.

				3.Water supply technology

			 research, development, demonstration, and commercial application

			 program

			(a)EstablishmentIn

			 accordance with this Act, the Secretary shall establish a national program for

			 the research, development, demonstration, and commercial application of

			 economically viable and cost-effective water supply technologies to—

				(1)increase the amount of

			 water available for human use;

				(2)facilitate the widespread

			 commercialization of newly developed water supply technologies for use in

			 real-world applications, including the conduct of an assessment of economic and

			 other market-related factors relating to the introduction and adoption of water

			 supply technologies in practical applications;

				(3)facilitate collaboration

			 among Federal agencies to provide for the integration of research on, and the

			 development, demonstration, and commercial application of, water supply

			 technologies; and

				(4)reclaim and improve

			 access to previously unusable and nontraditional water resources.

				(b)Other

			 agreementsThe Secretary may enter into any grant, contract,

			 cooperative agreement, interagency agreement, or other transaction, as the

			 Secretary determines to be necessary to carry out this Act.

			(c)Program lead

			 laboratory

				(1)In

			 generalThe Secretary shall designate 1 or more lead National

			 Laboratories to carry out water supply technology research, development,

			 demonstration, and commercial application activities under the program.

				(2)ConsiderationsIn

			 determining the number of lead laboratories to designate under paragraph (1),

			 the Secretary shall consider the amount of appropriations available to carry

			 out the program.

				(3)Selection of university

			 and water agency partnersEach lead laboratory designated under

			 paragraph (1), in consultation with the Advisory Panel, shall select at least 1

			 university partner and at least 1 water agency partner to assist the lead

			 laboratory in carrying out the program.

				(d)Advisory panel

				(1)In

			 generalThe Secretary shall establish an advisory panel, to be

			 known as the Water Supply Technology Advisory Panel, to advise

			 the Secretary on the activities carried out under this Act.

				(2)MembershipMembers

			 of the Advisory Panel shall—

					(A)have expertise in—

						(i)water supply technology;

			 or

						(ii)legal or regulatory

			 issues associated with adopting water supply technologies in real-world

			 applications; and

						(B)be representative of

			 institutions of higher education, industry, State and local governments,

			 international water supply technology institutions, Federal agencies, and

			 nongovernmental organizations.

					(3)DutiesThe

			 Advisory Panel shall—

					(A)periodically assess the

			 performance of water supply technology research, development, demonstration,

			 and commercial application activities being carried out under this Act;

					(B)advise the Secretary on

			 research priorities to be carried out under this Act;

					(C)make recommendations to

			 the Secretary for awarding research grants and demonstration project grants;

			 and

					(D)identify legal, policy,

			 or regulatory barriers to implementing water supply technologies in real-world

			 applications.

					(e)Water supply technology

			 assessment

				(1)In

			 generalIn consultation with the Secretary of Agriculture, the

			 Administrator of the Environmental Protection Agency, the Secretary of Defense,

			 the Administrator of the National Aeronautics and Space Administration, the

			 Director of the National Science Foundation, the Secretary of the Interior, the

			 Director of the Office and Management and Budget, the Director of the Office of

			 Science and Technology Policy, and the heads of other appropriate Federal

			 agencies, the Secretary, shall—

					(A)assess the annual amount

			 of Federal funding levels and authorizations for water supply technology

			 research;

					(B)assess the scope of the

			 water supply technology research performed by other agencies; and

					(C)assess whether and to

			 what extent Federal water supply technology research is duplicative.

					(2)Technology

			 roadmapIn consultation with the Secretary of Agriculture, the

			 Administrator of the Environmental Protection Agency, the Secretary of Defense,

			 the Administrator of the National Aeronautics and Space Administration, the

			 Director of the National Science Foundation, the Secretary of the Interior, the

			 Director of the Office of Science and Technology Policy, the heads of other

			 appropriate Federal agencies, the Advisory Panel, any lead laboratories

			 designated under subsection (d)(1), the Secretary, shall—

					(A)assess any water supply

			 technology research being performed;

					(B)identify water supply

			 technology research and development priorities; and

					(C)develop a technology

			 roadmap to identify critical water supply technology research, development,

			 demonstration, and commercial application activities to guide program

			 activities.

					(3)ReportNot

			 later than 18 months after the date of enactment of this Act, the Secretary

			 shall submit to the Committee on Energy and Natural Resources of the Senate,

			 the Committee on Resources of the House of Representatives, and the Committee

			 on Energy and Commerce of the House of Representatives a detailed report

			 on—

					(A)the assessments conducted

			 under paragraphs (1) and (2); and

					(B)the technology roadmap

			 developed under paragraph (2)(C).

					(f)Program grants

				(1)In

			 generalThe Secretary shall provide competitive grants to

			 entities with expertise in the conduct of water supply technology research,

			 development, and demonstration projects.

				(2)RequirementsThe

			 grants under paragraph (1) shall be provided consistent with the technology

			 roadmap developed under subsection (e)(2)(C).

				(3)LimitationOf

			 amounts made available for grants under section 4(b)(2), not more than 25

			 percent shall be provided to National Laboratories and Federal agencies.

				(4)CriteriaThe

			 Secretary shall establish criteria for the submission and review of grant

			 applications and the provision of grants under paragraph (1).

				(g)Program review

				(1)In

			 generalThe Secretary shall establish an independent third party

			 review process to conduct periodic peer reviews of the program.

				(2)RequirementsIn

			 conducting a review under paragraph (1), an independent third party reviewer

			 shall—

					(A)review the technology

			 roadmap, technical milestones, and plans for commercial application developed

			 under the program; and

					(B)assess the progress of

			 the program in achieving the technical milestones and plans for commercial

			 application.

					(h)Report to

			 congressNot later than 3 years after the date of enactment of

			 this Act and each year thereafter, the Secretary shall submit to the Committee

			 on Energy and Natural Resources of the Senate, the Committee on Resources of

			 the House of Representatives, and the Committee on Energy and Commerce of the

			 House of Representatives a report that describes the activities carried out

			 under this Act, including the activities carried out under subsection

			 (d)(3).

			(i)Cost-sharing

			 requirementAny activities carried out under this Act shall be

			 subject to section 988 of the Energy Policy Act of 2005 (42 U.S.C.

			 16352).

			4.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized to be appropriated to the Secretary

			 to carry out this Act, including the completion of the roadmap under section

			 3(e)(2)(C)—

				(1)$5,000,000 for fiscal

			 year 2006; and

				(2)such sums as are

			 necessary for each fiscal year thereafter.

				(b)AllocationOf

			 amounts made available under subsection (a) for fiscal year 2007 and each

			 fiscal year thereafter—

				(1)not more than 25 percent

			 shall be made available to the 1 or more lead laboratories designated under

			 section 3(c)(1), to be distributed equally between the lead laboratories if

			 more than 1 lead laboratory is designated, for the conduct of activities under

			 the program (including to carry out section 3(a)(2));

				(2)at least 60 percent shall

			 be made available for program grants under section 3(f), of which 20 percent,

			 or as the Secretary determines to be appropriate, a higher percentage, shall be

			 made available for demonstration projects; and

				(3)not more than 15 percent

			 shall be used to pay the administrative costs of carrying out the program,

			 including costs to support the activities of the Advisory Panel.

				

	

		December 8, 2005

		Reported with an amendment

	

